Goodrich, P. J. (dissenting):
I dissent from the approval of the clause in the order which requires the receivers of the corporation to release the “ directors from all claims of personal liability for anything done or omitted by them or either of them as directors, officers or agents of said association.”
The receivers, being the representatives of shareholders, this release by receivers might have the effect to destroy the claims and *12causes of action, if any, of non-assenting shareholders against the directors. I expressed similar views in my opinion on the previous appeal, and see no reason to change my mind.,-
Order affirmed, with ten dollars costs and disbursements..